Citation Nr: 0003673	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  98-20 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from September 1964 to 
September 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 1997 decision by the RO 
which denied service connection for PTSD.  


FINDING OF FACT

No competent evidence has been submitted to establish that 
the veteran has PTSD as a result of his military service.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for PTSD.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110 (West 1991).  Regulations also provide that 
service connection may be granted for a disease diagnosed 
after service discharge when all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).  

Before the Board may address the merits of a veteran's claim, 
it must first be established that the claim is well grounded.  
In this regard, a person who submits a claim for VA benefits 
shall have "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
A well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  In the absence of evidence of a well-
grounded claim, there is no duty to assist the claimant in 
developing the facts pertinent to his claim, and the claim 
must fail.  See Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

A claim for service connection for PTSD is well grounded 
where the veteran has "submitted medical evidence of a 
current disability; lay evidence (presumed to be credible for 
these purposes) of an in-service stressor, which in a PTSD 
case is the equivalent of in-service incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD disability."  Cohen (Douglas) v. Brown, 
10 Vet. App. 128, 137-37 (1997).  In general, the credibility 
of the evidence presented in support of a claim is generally 
presumed when determining whether it is well grounded.  See 
Elkins v. West, 12 Vet. App. 209, 219 (1999)(en banc).  
However, the Board may reject a medical opinion if the 
medical history upon which the opinion is based is outside 
the scope of the teller's competence or inherently false.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).   

In the instant case, the veteran has not offered any credible 
evidence that he has PTSD related to an inservice stressor.  
In regard to the element of a medical link or nexus, it is 
noted that the evidentiary record includes a diagnosis of 
PTSD offered by a private psychiatrist in April 1990.  The 
diagnosis by the private psychiatrist related the veteran's 
PTSD, in part, to his "Vietnam War experience" (as well as 
to other events that occurred many years after service).  It 
is evident that the psychiatrist's opinion as to the 
veteran's PTSD being the result of his Vietnam War 
experiences is inherently incredible.  The record shows that 
the veteran was neither in Vietnam nor assigned to a post in 
a combat zone.  The veteran spent his entire two years of 
active service in the United States.  As such, the Board is 
not bound to accept a diagnosis based solely on a history 
which is inherently incredible. 

Other pertinent evidence of record includes numerous VA and 
private treatment records, an August 1990 VA examination 
report, and a January 1995 private neuropsychiatric 
examination report.  These records indicate psychiatric 
problems many years postservice.  None of the reports offer a 
clear diagnosis of PTSD, nor do they suggest any relationship 
between the veteran's current psychiatric symptoms and 
service.  While the private psychologist noted that the 
veteran had "symptoms" of PTSD, he did not offer a clear 
diagnosis of PTSD nor did he relate any of the veteran's 
current psychiatric symptoms to military service.  His 
diagnosis was organic brain syndrome, nonpsychotic.  A 
diagnosis of PTSD was not offered in any of the remaining 
medical reports nor do any of the reports suggest that there 
is a relation between the veteran's current psychiatric 
problems and his military service.  Therefore, in the absence 
of any competent medical evidence showing that the veteran 
has PTSD at present which is attributable to service, the 
Board finds that a well-grounded claim has not been 
submitted.  Grottveit.  

Finally, the Board notes that a statement from the veteran's 
mother, received in July 1999, reiterated the veteran's 
assertion that he was treated by a private physician for 
"nerves and shingles" from 1967 to 1969.  The letter was 
received within 90 days of the date that the appeal was 
certified to the Board.  Regulations provide, in part, as 
follows: 

Any pertinent evidence submitted by the 
appellant or representative which is 
accepted by the Board under the 
provisions of this section, as well as 
any such evidence referred to the Board 
by the originating agency under Sec. 
19.37(b) of this chapter, must be 
referred to the agency of original 
jurisdiction for review and preparation 
of a Supplemental Statement of the Case 
unless this procedural right is waived by 
the appellant or representative or unless 
the Board determines that the 

benefit, or benefits, to which the 
evidence relates may be allowed on appeal 
without such referral.  

38 C.F.R. § 20.1304(c) (1999).  

As the letter received from the veteran's mother is 
duplicative of information already of record and does not 
provide any additional competent medical evidence to 
establish that the veteran's claim of service connection for 
PTSD is plausible, the Board finds that no useful purpose 
would be served by Remanding this case back to the RO for 
their consideration of this additional letter.  


ORDER

As a well-grounded claim of service-connection for PTSD has 
not been presented, the appeal is denied.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 


